Martin, J.
delivered the opinion of the court. This case was remanded from this court, to afford the defendant an opportunity of a new trial. Vol 3.
The case turns on a question of fraud.— This is the fourth verdict against him. He made no objection to the introduction of evidence; and although that before the jury might have supported a verdict in his favor, it is not strong enough to authorise us to come to a conclusion in direct opposition to so many verdicts; neither do we think it right to send back a case that has been already remanded, and which would probably return with a like verdict-especially, as no new trial was asked below, and the inferior judge has in the judgment expressed his satisfaction with the verdict.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.